MEMORANDUM **
Xiao Mei He, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. *252§ 1252. Reviewing for substantial evidence, Zehatye v. Gonzales, 458 F.3d 1182, 1184-85 (9th Cir.2006), we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that He did not establish past persecution because the mistreatment He experienced at the hands of the Chinese police did not rise to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir.2006). Furthermore, substantial evidence supports the conclusion that He has failed to establish a well-founded fear of future persecution. See id. at 1021-22.
Because He failed to satisfy the lower standard of proof for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Zehatye, 453 F.3d at 1190.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*252ed by 9th Cir. R. 36-3.